ORDER

PER CURIAM.
Appellant, Carr Lane Manufacturing, appeals the Final Award of the Labor and Industrial Relations Commission finding respondent, James B. Richards, suffered a work-related injury resulting in temporary total disability. We affirm.
We have reviewed the briefs of the parties and the legal file and find the Final Award is supported by substantial evidence and is not against the weight of the evidence, and does not erroneously declare or apply the law. As an extended opinion would serve no jurisprudential purpose, we affirm the Final Award pursuant to Rule 84.16(b).